198 S.W.3d 205 (2006)
Charles A. GRISWOLD, Appellant,
v.
Rosemary GRISWOLD, Respondent.
No. ED 86902.
Missouri Court of Appeals, Eastern District, Division One.
August 15, 2006.
Spencer E. Williams, St. Louis, MO, for appellant.
Jane E. Tomich, St. Charles, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Charles Griswold ("Father") appeals from the trial court's judgment modifying the dissolution decree between Father and Rosemary Griswold ("Mother") in which the trial court increased Father's monthly child support obligation from $400 per month to $700 per month. Father argues the trial court erred in increasing the amount of child support because Mother did not show a change of circumstances so substantial and continuing that it rendered the terms of the initial order unreasonable.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential *206 value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).